Citation Nr: 0305843	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  00-20 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entilement to service connection for a shoulder 
disability.

2.  Entilement to an evaluation in excess of 20 percent for 
the service-connected cervical strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to July 
1987.

This appeal arose from a January 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
which denied entitlement to service connection for a 
bilateral shoulder condition.  In September 2001, the veteran 
testified at a personal hearing before the undersigned.  In 
January 2002, this case was remanded by the Board of Veterans 
Appeals (Board) to the RO for additional evidentiary 
development.  The case is now before the Board for further 
appellate consideration.

The issue of entitlement to an evaluation in excess of 20 
percent for the service-connected cervical strain will be the 
subject of the attached remand.


FINDINGS OF FACT

The veteran does not suffer from a shoulder disability that 
can be related to his period of service.


CONCLUSION OF LAW

A shoulder disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he suffers from pain in the 
shoulders, which he has asserted had its onset in service.  
Therefore, he believes that service connection should be 
awarded.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran's service medical records included the September 
1983 entrance examination that noted that his shoulders were 
normal.  On March 3, 1987, he complained of tenderness over 
the right posterior portion of the neck.  He had been lifting 
weights, although he could recall no injury or other trauma.  
His shoulders and spine were equal and aligned.  There was no 
swelling or discoloration of the affected area.  There was 
some tenderness of the left trapezius muscle on palpation.  
There was some tenderness on range of motion, but there were 
no spasms or cramping.  The assessment was muscle strain left 
trapezius muscle.  

A x-ray made by VA in September 1999 showed minimal 
degenerative arthritic bone changes in both shoulders.  

Private outpatient treatment records showed complaints in 
August and November 2000 of pain in the shoulders.  He was 
diagnosed with generalized arthralgias.  His treating 
physician noted in March 2001 that he had been seen for 
generalized myalgias.  

The veteran testified before the undersigned in September 
2001.  He indicated that his shoulders hurt and that this 
condition had begun in service.

A private physician noted in October 2001 that he had treated 
the veteran between February and December 2000.  He had 
stated at that time that he had begun to have low back pain 
after a motor vehicle accident in 1997.  He had also reported 
generalized pain in the hands, legs, back and shoulders.

VA examined the veteran in August 2002.  He complained of 
mild aching, soreness and tenderness and occasional pain with 
a lot of pushing, pulling and heavy use.  The examiner could 
find no evidence of specific injury, accident or trauma to 
the shoulders in the claims file.  The examination found some 
slight tenderness and soreness to palpation.  He could abduct 
and flex both shoulders to 180 degrees and could internally 
and externally rotate the shoulders to 90 degrees, with pain 
at the extremes of motion.  He had excellent strength in the 
rotator cuffs and there were no signs of atrophy or 
instability.  The diagnosis was tendonitis of the shoulders.  
The examiner stated that "[t]here was no evidence in his 
service medical records of any shoulder problem.  
Consequently, the etiology of that is not determined and 
consequently is not service connected at this time."


Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2002).



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (2002)) (VCAA) was signed into 
law.  This enhanced the notification and assistance duties of 
VA towards claimants.  In the instant case, the veteran has 
been provided with several documents notifying him of the 
evidence and information necessary to substantiate his claim.  
These documents also included explanations of what 
information and evidence would be obtained by VA and what 
information and evidence he needed to provide in support of 
his claim.

In June 2000, the veteran was sent a statement of the case 
(SOC), which notified him of what evidence and regulations 
had been reviewed and which explained why that evidence had 
not supported his claim.  In November 2000, he was sent a 
supplemental statement of the case (SSOC) which again 
notified him of the evidence and regulations used in deciding 
his claim and which explained why that evidence had not 
substantiated his claim.  In June 2001, he was sent another 
SSOC which included the post-VCAA regulations.  This document 
also explained why the evidence of record had not supported 
his claim.  In January 2002, this case was remanded to the RO 
for additional development.  This remand notified the veteran 
of the information and evidence that was lacking in his case.  
In April 2002, the RO sent the veteran correspondence, which 
explained what evidence was needed to establish his claim.  
He was also informed of what evidence and information was 
needed from him and what evidence and information the RO 
would obtain.  The remand also instructed the RO to obtain 
current VA treatment records and to examine the veteran; 
these instructions were complied with.  A SSOC was sent to 
the veteran in February 2003, which again noted what evidence 
had been relied upon in deciding his claim and which again 
explained why that evidence did not substantiate that claim.  
In February 2003, he was notified that his case was being 
returned to the Board and that he could submit additional 
evidence in support of his claim.

Based on the above, the RO has informed the veteran of the 
information and evidence needed to substantiate his claim.  
The RO has also provided the veteran with an examination and 
notified him of what evidence and information was being 
obtained by VA and what evidence and information he needed to 
provide in support of his claim.  For these reasons, further 
development is not needed to meet the requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Discussion

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a chronic 
disability of the shoulders is not warranted.  The Board has 
noted that the veteran was seen for a left trapezius muscle 
strain in March 1987.  However, there is no indication of any 
complaints regarding the shoulder joints.  The record does 
contain a September 1999 x-ray of the shoulders which showed 
miminal degenerative changes.  However, these changes were 
not noted during the one year period following his separation 
from service, and are not therefore subject to service 
connection on a presumptive basis.  Finally, while the August 
2002 VA examination had diagnosed tendonitis of both 
shoulders, there is no evidence that this condition was 
present in service.  Moreover, the examiner specifically 
noted that his service medical records had not shown the 
presence of any shoulder problem.  Therefore, there is no 
evidence of record that would support a finding of 
entitlement to service connection.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a shoulder disorder.


ORDER

Service connection for chronic shoulder disabilities is 
denied.


REMAND

The record indicates that the RO awarded service connection 
for cervical strain in a rating action issued in February 
2003; this disorder was assigned a 20 percent disability 
evaluation.  That same month, the veteran's representative 
submitted a VA Form 646, Statement of Accredited 
Representation in Appealed Case, which disagreed with the 
evaluation assigned.  No statement of the case was provided 
to the veteran.  In this situation, this issue must be 
remanded to the RO for the issuance of a statement of the 
case.  See Manlincon v. West 12 Vet. App. 238 (1999).

This case is REMANDED for the following:

The RO should issue to the veteran and 
his representative a statement of the 
case on the issue of entitlement to an 
evaluation in excess of 20 percent for 
the service-connected cervical strain.  
An appropriate period of time should be 
allowed for response.

Thereafter, if and only if, the veteran 
files a timely substantive appeal, the 
case should be returned to the Board for 
further appellate consideration.  The 
Board intimated no opinion as to the 
ultimate outcome of this matter.  The 
veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



